Title: From James Madison to William C. Somerville, 22 May 1823
From: Madison, James
To: Somerville, William C.


        
          Montpellier May 22. 1823
        
        J. Madison presents his respects to Mr. Somerv⟨ille⟩ with thanks for the volume on the past & present S⟨tate⟩ of France, recieved with his letter of the 9th. instant. Oth⟨er⟩ engagements have not permitted him to give it more than desultory glances. From these he thinks himself warranted in inferring a diligence of research, and a spirit of observation in the Author, from which a valuable work on such a subject might be expected.
       